Citation Nr: 0607050	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for the veteran's service 
connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1973 to February 
1975 and had additional periods of active duty for training 
and inactive duty for training, including a period of active 
duty for training from March 2-18, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating which granted service 
connection for malaria and assigned a 100 percent evaluation 
from March 19, 2001 to July 20, 2001 and a non-compensable 
evaluation effective July 21, 2001.  In March 2004, the Board 
remanded for further development and the case is now before 
the Board for final appellate determination.  


FINDING OF FACT

The veteran has neither active malaria nor its residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.31, 4.88b, Diagnostic Code (DC) 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in March 2004 and February 2005, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in September 2002 and supplemental statement of the 
case (SSOC) in July 2005, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
July 2005 SSOC contained the pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the July 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. 
at 120.  While the March 2004 and February 2005 letters were 
subsequent to the rating decision, the content of the notices 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the July 2005 
SSOC.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA medical records, private medical records, and a VA 
examination report have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Under 38 C.F.R. § 4.88b, DC 6304, a 100 percent rating for 
malaria is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated on the basis of residuals such as liver or spleen 
damage under the appropriate system.  See 38 C.F.R. § 4.88b, 
DC 6304.

Private medical records from General Mennonite Hospital dated 
from show that the veteran was hospitalized from May 15, 2001 
until May 28, 2001 for malaria.  There is no competent 
evidence of recurrences of this disability in the clinical 
records.  

VA afforded the veteran an examination in February 2005 for 
which the claims folder and medical records were reviewed.  
While the veteran complained of nocturnal fever, the examiner 
noted that there was no history of malaria relapse.  Physical 
examination of the veteran revealed that malaria was not 
present and there was no evidence of residuals of 
malnutrition or vitamin deficiency.  Complete blood count and 
differential was reported with hemoglobin 14.3 g and adequate 
platelet count was also noted.  Additionally, urinalysis and 
basic metabolic panel were essentially within normal limits 
and the malaria smear was negative.  The diagnosis was 
status-post malaria, treated, and inactive.  

While there is no dispute that the veteran had malaria for 
which he was service connected at 100 percent disabling until 
July 21, 2001, he does not currently have any symptoms or 
residuals of malaria.  The Board notes the veteran's 
complaints of nocturnal fever as a current symptom.  However, 
as a lay person, the veteran is not competent to render a 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no current medical 
evidence of active malaria or residuals thereof.   No 
relevant problems were noted at the February 2005 VA 
examination.  Therefore, the disability is properly assigned 
a noncompensable evaluation.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for the veteran' service 
connected malaria is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


